EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Rebecca L. Rudolph (Reg. #41,539) on November 12, 2021.
The application has been amended as follows: 
The amendment to the Specification filed on October 19, 2020 is reversed. The amendment could not be entered because the lines being referred to did not contain the text to be modified. 
The Specification filed October 26, 2018 is amended as follows:
On page 1, line 14, please delete “comprise”. “For this purpose, turbomachines include 
On page 4, line 27, please delete “outer” and insert “inner”.  “The external diameter of the radially inner shroud can be at least”
On page 7, line 26, please insert “a” before “fairing”. “caused by the presence of arms 34. Similarly, a fairing may be positioned”
The above amendments include the appropriate placements of where the amendments filed on October 19, 2020 were intended. This was confirmed by Applicant’s representative in an interview conducted on November 12, 2021. The amendments to the Specification supplement the previous Notice of Allowance and do not change the reasons for allowance in the notice mailed November 12, 2021. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745